AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV               u Original                u Duplicate Original
                                                                                                                      Dec 16, 2020
                                           UNITED STATES DISTRICT COURT                                               s/ JeremyHeacox
                                                                         for the
                                                             Eastern District
                                                          __________  DistrictofofWisconsin
                                                                                   __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )      Case No.
      USPS Priority Mail parcel 9205 5902 8527                              )                 20-M-488 (SCD)
                    1906 9068 69                                            )
                                                                            )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                        Eastern   District of            Wisconsin
(identify the person or describe the property to be searched and give its location):
  USPS Priority Mail parcel 9205 5902 8527 1906 9068 69. See Attachment A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment B.




        YOU ARE COMMANDED to execute this warrant on or before                12-30-20                 (not to exceed 14 days)
      ✔
      u in the daytime 6:00 a.m. to 10:00 p.m. u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                         Stephen C. Dries                    .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                    .


Date and time issued:              12-16-20. 9:55 am
                                                                                                          Judge’s signature

City and state: Milwaukee, Wisconsin                                                     Stephen C. Dries, U.S. Magistrate Judge
                                                                                                        Printed name and title
                           Case 2:20-mj-00488-SCD Filed 12/16/20 Page 1 of 4 Document 1-1
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title




                           Case 2:20-mj-00488-SCD Filed 12/16/20 Page 2 of 4 Document 1-1
                                    ATTACHMENT A
                                   Property to be searched

The property to be searched is United States Priority Mail parcel bearing tracking number 9205

5902 8527 1906 9068 69 (“SUBJECT PARCEL”). The SUBJECT PARCEL is described as a 12

inches by 12 inches by 12 inches, brown colored cardboard box weighing approximately 8 pounds

and 8 ounces. There is also a USPS label bearing an international tracking number GE2011030199.

The parcel bears a label addressed from “345 Baldwin Park Blvd. City of Industry, CA 91746-

1411.” The handwritten label is addressed to “Jesse Ahquin, 175 4th St. Waukesha, WI 53188-

5159.” The postage paid was $19.00.




                                              7

        Case 2:20-mj-00488-SCD Filed 12/16/20 Page 3 of 4 Document 1-1
                                       ATTACHMENT B
                                       Property to be seized

All fruits, instrumentalities, and evidence of violations of Title 21, United States Code, Sections

841(a)(1) and 843(b), including but not limited to any controlled substance, and any paraphernalia

associated with the manufacture and distribution of controlled substances, including packaging

materials and containers to hold controlled substances; proceeds of drug trafficking activities, such

as United States currency, money orders, bank checks, precious metals, and financial instruments;

and drugs or money ledgers, drug distribution or customer lists, drug supplier lists,

correspondence, notations, logs, receipts, journals, books, records, and other documents noting the

price, quantity, or times when controlled substances were obtained, transferred, sold, distributed,

or concealed.




                                                 8

         Case 2:20-mj-00488-SCD Filed 12/16/20 Page 4 of 4 Document 1-1
